UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LAToNYA Boosl:, )
Plainriff, §
v. § Civil Case N0. 13-00305 (RJL)
)
DISTRICT oF CoLUMBIA, § F I L E D
Defendant. ) MAY 2 2 2014
MEMoRANDUM oPINloN °'°"‘» “~S» D‘S"*Cl @ B@"k'"p*°v

Courts for the Distr.*ct of Co!umbia
(May @22014) [Dkt. ##10, 11]

Plaintiff Latonya Boose ("plaintiff") filed this action on behalf of her minor child,
A.G., against the District of Columbia ("defendant") on March 8, 2013 seeking injunctive
and declaratory relief under the Individuals with Disabilities Education Act, 20 U.S.C. §
1400 et seq. ("IDEA"). See Complaint ("Compl.") at fl l [Dkt. #l]. Now before the
Court are the parties’ Cross-Motions for Surnmary Judgment. See Plaintiff`s Motion for
Sumrnary Judgment ("Pl.’s l\/lot.") [Dkt. #10]; Defendant’s Motion for Suinmary
Judgment ("Def.’s Mot.") [Dkt. #l l]. Upon consideration ofthe parties’ pleadings. the
entire record in this case, and relevant law, the Court DENIES plaintiff s l\/lotion for
Summary Judgment and GRANTS defendant’s Motion for Summary Judgrnent.

BACKGROUND
A.G. attended Kimball Elementary School ("Kimball") for kindergarten-during

the 2011-2012 school year-and first grade_during the 2012-2013 school year. See

Compl. at 11 9. During the 2011-2012 school year, A.G. exhibited a number of
problematic behaviors in the classroom. See Compl. at W 10-12; Administrative Record
("AR") at 15, 28 [Dkt. #8]. A.G. continued to exhibit disruptive behavior at the
beginning ofthe 2012-2013 school year. See Compl. at w 21-25; AR at 30-31. On
Septe1nber l0, 2012, A.G.’s homeroom teacher completed a National Initiative for
Children’s Healthcare Quality Vanderbilt Assessment Scale ("Vanderbilt Assessment"),
which is a screening assessment for Attention Deficit Disorder, Attention Deficit
Hyperactivity Disorder, Oppositional Defiance Disorder, and Anxiety/Depression. See
Compl. at W 19-20; AR at 30-32. Despite the academic and behavior problems noted on
the Vanderbilt Assessment in September, A.G.’s behavior and academic performance
improved as the 2012-2013 school year progressed. See AR at 9.

On September 26, 20l2, however, plaintiff filed an administrative Due Process
Complaint Notice alleging that DCPS had failed "to identify, locate, and evaluate a
student with a suspected disability," or in the alternative, that DCPS failed "to timely
identify, locate, and evaluate a student with a suspected disability." See AR at 36-41
(e1nphasis added). During an October 23, 2012 meeting aimed at resolving the dispute,
DCPS offered to "conduct a Comprehensive Psychological Evaluation and Functional
Behavior Assessment," of A.G. and to "convene an [individualized education program]
meeting to review the Independent Evaluation, and discuss eligibility." See AR at 70.

Plaintiff rejected DCPS’s offer. See z`a’.

On December 3, 2012, the Office of the State Superintendent of Education’s

Student Hearing Office held an administrative hearing on plaintiffs Due Process claims

See AR at l06. The Hearing Officer issued her decision ("HOD") on December 8, 2012,

dismissing plaintiff’ s administrative complaint with prejudice See AR at l0. The
Hearing Officer concluded that plaintiff had failed to meet her burden of proof to show
that DCPS violated the "child find" provision of the IDEA,l noting that although A.G.
began kindergarten and first grade unsatisfactorily, his academies and behavioral
performance had improved over the course of both school years. See AR at 9-10.
Following a formal request from plaintiff asking DCPS to evaluate A.G. for

potential special education services, DCPS provided a comprehensive psychological

evaluation on February l, 2013. See Ex. A to Pl.’s Mot. at 2 [Dkt. #10-3]; Ex. B to Pl.`s

Mot. at l [Dkt. #10-4]. A multidisciplinary team ("l\/[DT") met and determined that A.G.

was eligible for special education services, but that compensatory education was not

warranted. See Ex. C to Pl.’s Mot. at 3-4 [Dkt. #10-5]. The MDT also developed an

l The "child find" provision of the IDEA requires states to ensure that:

All children with disabilities residing in the State, including children with
disabilities who are homeless children or are wards of the State and children with
disabilities attending private schools, regardless of the severity of their
disabilities, and who are in need of special education and related services, are
identified locatea’, and evaluated and a practical method is developed and
implemented to determine which children with disabilities are currently receiving
needed special education and related services,

20 U.S.C. § l4l2(a)(3)(A) (emphasis added).

Individualized Education Plan ("IEP") for A.G. See z'a’.
STANDARD OF REVIEW

Defendant moves for summary judgment pursuant to F ederal Rule of Civil

Procedure 56. Summary judgment is proper where the pleadings, stipulations, affidavits

and admissions in a case show that there is no genuine issue as to any material fact and
the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(0`);
Celoz‘ex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The court must accept as true the
evidence of, and draw "all justifiable inferences" in favor of the party opposing summary
judgment. Ana’erson v. Lz`berly Lobby, [nc., 477 U.S. 242, 255 (1986). A genuine issue
exists only where "the evidence is such that a reasonable jury could return a verdict for
the nonmoving party." Ia’. at 248.
When a party challenges an administrative decision under the IDEA, the court

"shall receive the records of the administrative proceedings . . . shall hear additional
evidence at the request of a party; and . . . basing its decision on the preponderance of the
evidence, shall grant such relief as the court determines is appropriate." 20 U.S.C. §§
145 I(i)(Z)(C)(i)-(iii).z The standard of review under the IDEA "is less deferential than
that applied under the traditional substantial evidence test used in ordinary administrative

review cases." Scorah v. Dz'strz`ct ofColambz`a, 322 F. Supp. 2d 12, 18 (D.D.C. 2004)

2 When neither party requests that the reviewing court hear additional evidence, as is the case
here, the "motion for summary judgment is simply the procedural vehicle for asking the judge to
decide the case on the basis of the administrative record." Heaz‘her S. v. Wisconsin, 125 F.Sd

4

(citing Kerkam v. McKenzie, 862 F.2d 884, 887 (D.C. Cir. 1988) and K)'oot v. Distrz`ct of
Colambz`a, 800 F. Supp. 976, 981 (D.D.C. 1992)).
ANALYSIS

Defendant argues that plaintiffs claims are moot, and thus must be dismissed.
See Def.’s Mot. at 10-12. Article 111 ofthe Constitution permits the courts to adjudicate
only "actual, ongoing controversies." Honz`g v. Doe, 484 U.S. 305, 317 (1988); Dz'strz'ct
ofColumbz`a v. Doe, 611 F.3d 888, 894 (D.C. Cir. 2010). A case is moot, and “‘a federal
court [should] refrain from deciding it if events have so transpired that the decision will
neither presently affect the parties’ rights nor have a inore-than-speculative chance of
affecting them in the future." Clarke v. Um'ted States, 915 F.2d 699, 701 (D.C. Cir.
1990) (internal quotations and citation omitted). That is exactly the situation here.

Plaintiff seeks redress for alleged violations by DCPS ofthe "child find" provision
ofthe IDEA. See Compl. at 111 29-30, 34-35. Ifit were granted, such redress from this
Court would consist of an order requiring DCPS to evaluate A.G. in order to determine
his eligibility for special education and other related services, However, since December
8, 2012, when the HOD was issued, DCPS has conducted a comprehensive psychological
evaluation of A.G., after which an MDT determined that A.G. was eligible for special
education Moreover, by March 11, 2013, DCPS developed an IEP for A.G., which

plaintiff has not challenged. Indeed, the fact that plaintiff has not challenged the IEP

1045, 1052 (7th Cir, 1997) (internal quotations and citation omitted).

5

developed by DCPS for seven months supports a strong inference that she fully approves
ofthe services A.G. is receiving.

Thus, as "events have so transpired that the decision will neither presently affect
the parties’ rights nor have a more-than-speculative chance of affecting them in the
future," this Court can find no remaining justiciable issue in this case, and plaintiffs
claim must therefore fail as moot. Clarke, 915 F.2d at 701.

CONCLUSION

Accordingly, for all of the foregoing reasons, the Court DENIES plaintiffs Motion

for Summary Judgment and GRANTS defendant’s Motion for Summary Judgment. An

Order consistent with this decision accompanies this Memorandum Opinion.

l

RICHARD J. Li§ou_j
United States District Judge